Citation Nr: 1119746	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected trochanteric bursitis of the right hip, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected trochanteric bursitis of the left hip, currently evaluated as noncompensable prior to July 20, 2006, and 10 percent disabling beginning July 20, 2006. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied a compensable rating for his service-connected trochanteric bursitis of the left hip, and granted an increased rating from zero to 10 percent for his service-connected trochanteric bursitis of the right hip.  

The Veteran initiated an appeal by submitting a timely notice of disagreement (NOD) in April 2003.  Indeed, a June 2003 rating decision indicated that the Veteran "[would] be notified in the near future concerning [his] appeal of [the RO's] rating decision of February 19, 2003."  The RO, however, did not issue the Veteran a statement of the case (SOC) until August 2008, wherein it incorrectly identified a May 2007 rating decision as the action appealed.  The Veteran then perfected his appeal by submitting a timely VA Form 9 (substantive appeal) in October 2008.  See 38 C.F.R. § 20.200 (2010).  Thus, the Veteran has continuously prosecuted his claim since November 2002.  

During the pendency of the appeal, the RO issued a July 2008 rating decision in which it granted an increased rating to 10 percent for the trochanteric bursitis of the left hip, effective July 20, 2006.  Therefore the Board must determine whether the Veteran is entitled to a disability rating higher than 10 percent for his trochanteric bursitis of the left and right hips.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he specifically indicates otherwise).

The February 2003 rating decision on appeal also denied the Veteran's petition to reopen his claim for service connection for a low back disability, to include as secondary to the service-connected trochanteric bursitis of the hips, on the basis that new and material evidence had not been submitted since a prior final rating decision.  Although the Veteran included this issue in his April 2003 NOD, it was not included in the SOC.  The Board must therefore remand this issue to the RO, via the Appeals Management Center (AMC), in Washington, DC, to provide an appropriate SOC and to give him an opportunity to perfect his appeal to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent).  


FINDINGS OF FACT

1.  The Veteran's service connected right hip disability is productive of range of motion that does not meet the schedular criteria but manifests flare-ups of pain that causes functional impairment.

2.  The Veteran's service connected left hip disability is productive of range of motion that does not meet the schedular criteria but manifests flare-ups of pain that causes functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for trochanteric bursitis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2010).

2.  The criteria for an increased rating of  10 percent, but no higher, for trochanteric bursitis of the left hip for the period prior to July 20, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2010).

3.  The criteria for a rating in excess of 10 percent for trochanteric bursitis of the left hip for the period from July 20, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters to the Veteran dated in November 2002, August 2006, and April 2008, which properly informed him of what evidence was required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The RO last readjudicated the claims after all notice letters were issued in an SOC issued in July 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).
The duty to notify has therefore been satisfied.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he has identified as potentially relevant.  These records include VA treatment records, as well as non-VA treatment records from Oktibbeha County Hospital, University Orthopaedic Associates, and OCH Bone & Joint Center.  The RO also requested records from Baptist Memorial Hospital on two occasions in March 2008.  The facility did not respond to the records request.  VA is under no further obligation to obtain the identified records.  See 38 C.F.R. § 3.159(c)(1) (2010) (providing that 'reasonable efforts' will be made to obtain relevant records not in the custody of a Federal department or agency and that such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request).  The RO, however, failed to provide the Veteran with notice of VA's inability to obtain the records in accordance with 38 C.F.R. § 3.159(e) (2010).  The Board finds the notice deficiency harmless error as the period of treatment the records purportedly covered (1987 to 1998) would not show the severity of the disability for the period under appellate review.  Numerous treatment records dated after 1998 are of record and take precedence over the prior records.  

In addition, the Veteran was afforded VA examinations in January 2003, August 2006, and May 2008 to assess the severity of his left and right hip disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The findings from these examinations are adequate to properly rate the Veteran's bilateral hip disabilities, since they include range-of-motion testing, as well as other related factors discussed below.  In other words, the examination reports obtained are fully adequate and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Procedural History

The Veteran developed pain in both hips while on active duty which was eventually diagnosed as trochanteric bursitis of the hips.  After leaving the military, the Veteran filed a claim for service connection for this disability.  In a March 1990 decision, the RO granted service connection for trochanteric bursitis of the hips, assigning a noncompensable (zero percent) rating for each hip.  

This appeal ensued after the Veteran filed a claim for increased compensation benefits in November 2002.  In the February 2003 rating decision on appeal, the RO denied a compensable rating for trochanteric bursitis of the left hip, but granted an increased rating to 10 percent for trochanteric bursitis of the right hip, effective November 4, 2002.  After he appealed that decision, the RO issued a July 2008 rating decision in which it granted an increased rating to 10 percent for the trochanteric bursitis of the left hip, effective July 20, 2006.  

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart, 21 Vet. App. at 505; 38 U.S.C.A.           § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's hip disabilities involve bursitis, which is rated based on limitation of motion of the affected part as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  Separate ratings may be assigned under various diagnostic codes to adequately compensate for functional loss.  The key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.  See 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Limitation of flexion of the thigh (and adjacent hip) is evaluated under DC 5252, which provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees, a 20 percent rating for limitation of flexion to 30 degrees, a 30 percent rating for limitation of flexion to 20 degrees, and a 40 percent rating for limitation of flexion to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252.  

Limitation of extension of the thigh (and adjacent hip) is rated under DC 5251, which provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  

Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg or where adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  

Normal hip flexion is from zero to 125 degrees, and normal hip abduction is from zero to 45 degrees. 38 C.F.R. § 4.71, Plate II (2010).

When an evaluation of a disability is based at least partly upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

IV.  Evidence

Prior to September 12, 2005

Submitted with the Veteran's November 2002 claim were records from Oktibbeha County Hospital dated from 2000 to 2001 which noted his complaints of bilateral hip pain and diagnoses of trochanteric bursitis.  He also had complaints of low back pain.  

An August 2001 VA treatment record noted that the Veteran presented for an initial evaluation.  The Veteran complained of low back pain which affected his sleep and ability to travel.   

Records from Och Bone and Joint Center (Dr. M.P.) show the Veteran was seen for left knee complaints in August 2001.  Dr. M.P. provided an impression of anterior cruciate ligament deficient left knee with degenerative joint disease.  The Veteran was noted to be undergoing physical therapy in August 2001.  In October 2001, the Veteran was seen for problems associated with his right knee.  Dr. M.P. noted an impression of right knee pain with extensor malalignment and patellofemoral arthrosis.  The Veteran complained of bilateral knee pain in November 2001.  He underwent a left knee scope in December 2001; he was on crutches.  He continued to use one crutch in January 2002, and he continued with physical therapy.  In March and May 2002, he complained of pain with prolonged standing and walking.  In August 2002, the Veteran continued to complain of left knee pain and he walked with a limp.  Significantly, no complaints referable to the hips are documented to the Veteran's treating physician.  

At the January 2003 VA examination, the Veteran reported that he currently worked as a truck driver.  He experienced intermittent flare-ups of pain either in the left or the right hip area which consisted of pain and numbness during extreme exacerbations.  He claimed that there were times when the pain was so severe that he had to have assistance in getting out of the bed and that he might even have to use a crutch to walk for a day or two due to the pain and numbness in either the left or right leg.  He took Motrin on a daily basis for pain.  The exacerbations might occur as frequently as every one or two weeks.  He averaged missing work approximately two days per month because of his condition.  The examiner observed that the Veteran was noted to be walking with a limp giving to the right. The Veteran stated that the present symptoms occurred approximately a day before the exam with pain radiating into the right hip.  It was noted that the Veteran also would rise and descend into his chair with assistance of both arms. 

On physical examination, there was neither tenderness to the left hip nor pain with manipulation of the left hip.  He demonstrated 90 degrees of anterior flexion, 30 degrees of lateral extension, 30 degrees of posterior extension, internal rotation of 30 degrees, and external rotation of 20 degrees.  There was pain with manipulation of the right hip joint, both active and passive.  He demonstrated 90 degrees of anterior flexion, 20 degrees of lateral extension, 20 degrees of posterior extension, internal rotation of 30 degrees, and external rotation of 20 degrees.  A review of prior x-rays showed no soft tissue or joint abnormality in either hip.  The examiner commented that a diagnosis of trochanteric bursitis of the right hip was difficult to make on the day of the exam.  The examiner indicated that the Veteran's history, physical findings, and x-rays were more consistent with referred pain secondary to nerve encroachment at the level of the lower back.  

In statements dated April 3, 2003, the Veteran complained of severe pain in his hips and back.  He claimed that he was missing on average 6 to 8 days a month from work.  He claimed he was at that moment lying in bed in pain, that he had been restricted to his bed because of the pain in his hips, and that he could hardly walk.  He claimed that he had to go to the emergency room at Oktibbeha County Hospital on April 2, 2003 for treatment of his bilateral hip pain.  Oktibbeha County Hospital records show on April 2, 2003, the Veteran complained of pain in his hips.  He arrived via "w/c."  He was able to move his hips but he experienced pain.  

Records from Och Bone and Joint Center (Dr. M.P.), however, show that on April 1, 2003, the Veteran was noted to be six days post closed reduction of a dislocated left carpal navicular and he had also injured his right knee.  An MRI of the right knee revealed a posterior cruciate ligament tear and a medial meniscus tear.  He was walking with a platform walker and had a cast on his left upper extremity.  He was also noted to complain of pain in the medial aspect of his right foot.  He also complained of chest pain.  Dr. M.P. indicated that the Veteran was in the process of filing for disability as it was likely to be awhile before he was able to return to work.  The Veteran was seen on follow-up on April 11, 2003 during which time he complained of pain in his knee and left hand and wrist.  An April 25, 2003 record indicated that the Veteran continued to ambulate with a platform walker.  He underwent arthroscopy of the right knee in May 2003.  In May 2003, Dr. M.P. noted that the Veteran should continue physical therapy on his knee, hand, and wrist.  Dr. M.P. reported that the Veteran was not able to return to work as yet and that "hopefully, we can get [the Veteran] back to driving a truck by then."  Dr. M.P. maintained that he did not think the Veteran was ever going to be able to do a job requiring prolonged standing, crawling, stooping, squatting, etc.  A June 2003 record showed that the Veteran's bilateral knees, right elbow, and left wrist were evaluated.  Dr. M.P. indicated that the Veteran could return to work driving a truck.  A July 2003 record noted diagnoses of (1) De Quervain's stenosing tenosynovitis, left wrist, (2) status post dislocation, left carpal navicular, (3) PCL insufficiency, right knee status post arthroscopy, medial meniscectomy, chondroplasty patellofemoral compartment and lateral retinacular release for malalignment, (4) ACL deficient left knee, and (5) olecranon bursitis, right elbow.  A September 2003 record showed the Veteran continued to wear a brace.  A February 2004 record showed Dr. M.P. noted that he was "going to keep [the Veteran] out of work the rest of this week" in connection with his knee complaints.  Significantly, no complaints referable to the hips are documented for this entire period.

Emergency room records from Oktibbeha County Hospital show complaints of flare-ups of low back pain and hip pain in August 2003, November 2003, January 2004, March 2004, September 2004, October 2004, and January 2005 (he arrived via walking).  In particular, the March 2004 record noted that the Veteran complained of lower back pain and right hip bursitis that had progressively worsened over the last three week period.  The examiner noted that the Veteran exhibited pain in the right hip area on examination.  The examiner noted an impression of right hip bursitis.  In October 2004, the Veteran complained of low back pain and left hip pain.  Left hip pain was demonstrated on examination.  The examiner noted an impression of acute exacerbation of chronic left hip pain.  The January 2005 record noted similar findings.  An assessment of trochanteric bursitis of the left hip.  Significantly, these were emergency room records and not records from the Veteran's treating physician.  

A July 2005 VA treatment record noted that the Veteran complained of low back pain that radiated to his left hip.  It was noted that the Veteran had a longstanding chronic back problem.  He was noted to be a truck driver.  

Beginning September 12, 2005

Records from SSA dated from 2005 to 2006 include Form SSA-3368.  In response to the question of what illnesses, injuries, or conditions limited the Veteran's ability to work, he responded, "cardiovascular disorders, fracture of the pelvis, lumbar spine impairment, severe back pain, neurologic disorders, high cholesterol" which affected his ability to "sit, stand, lift, bend, or exert [himself] at [his] job duties for any length of time."  The Veteran reported that the onset of his symptoms was September 12, 2005 and that he stopped working on September 12, 2005.  Records on the Veteran's September 12, 2005 work-related injury are extensive and detail the seriousness of the injury sustained.  He also sustained fractures of the lumbar spine.  He underwent extensive physical therapy.  He utilized a cane.  His complaints included right hip pain.  

A November 2005 VA treatment record noted that the Veteran was in pain from his pelvic accident.  VA treatment records dated in 2006 noted the Veteran's complaints of low back and bilateral hip pain.  He walked with a cane and had a back brace.  It was noted that the Veteran had an accident in September 2005 during which time he sustained a pelvic fracture and kidney injury.  

At the August 2006 VA examination, the Veteran complained of flare-ups and pain in the hips.  There had been no physician prescribed bed rest for this condition in the past year.  He took Motrin regularly and had had several local injections.  He recently sustained a fractured pelvis from an on-the-job injury in September 2005.  He underwent surgery and he was still recovering.  He claimed his flare-ups of "bursitis and joint disease" were 10/10, which occurred about every two months and might last one or two weeks.  He did not know the precipitating factors.  He also did not know to what extent he had resultant additional limitation of motion or functional impairment during the flare-up but stated that there were times when he could not do his job as a truck driver.  He did use a cane occasionally, "since he had his pelvic surgery."  He did not have recurrent dislocation or subluxation.  There was no inflammatory arthritis.  He did not have problems with the activities of daily living.

On physical examination, the Veteran had point tenderness over the trochanteric bursa in both hips.  He "exhibited full range of motion" with 0 to 30 degrees extension, 0 to 25 degrees adduction, 0 to 45 degrees abduction, 0 to 60 degrees external rotation, 0 to "4" degrees internal rotation, and 0 to 120 degrees flexion in both hips.  He complained of pain with all motions referred to the bursa but there "was no objective evidence of pain."  Repetitive motion did not change anything.  X-rays of the pelvis and hips revealed surgical changes from the pelvic fracture.  He had compression screws across both sacroiliac joints and he had a plate/screws across his superior symphysis pubis.  There was still slight separation of the symphysis.  He had x-ray changes in both hips with narrowing of the joint space and spurring on the superolateral margin of the acetabulum.  The examiner noted impressions of bilateral trochanteric bursitis, bilateral osteoarthritis of the hips, and status post open reduction/internal fixation, pelvic fracture.  The examiner commented that the Veteran had significant impairment in regard to his hips.  The examiner maintained that trochanteric bursitis was often associated with arthritis of the hip but not necessarily so.  The examiner noted that the Veteran would continue to have some difficulty in regard to his pelvic fracture, and the examiner suspected that the time would come when it would be difficult to distinguish between symptoms coming from the pelvic fracture, "which was not service connected," and the trochanteric bursitis and/or bursitis, "which may or may not be service connected."  The examiner "[did] not know."  The examiner maintained that the DeLuca provisions could not be clearly delineated.  The examiner indicated that during a flare-up, the Veteran could have further limitations in range of motion and amount of pain in functional capacity, but he was unable to estimate the additional loss without resorting to mere speculation.  

In an August 2006 statement, the Veteran's wife reported that the Veteran suffered from pain in his hips and back and that some days he had to stay in bed all day.

In an August 2006 letter, Dr. G.R. reported that the Veteran was crushed with a steam roller and that as a result of the September 2005 injury, he sustained a symphysis pubis disruption and bilateral sacroiliac joint disruptions.  The Veteran was last seen in August and at that time, he was noted to be walking, but still complaining of pain.  His ambulation was significant for a Trendelenberg gait and he still reported signs of hyperhydrosis.  A review of his radiographs showed sacroiliac joint arthritis.  Dr. G.R. maintained that based on the injuries and there sequela, the Veteran had a 28 percent permanent partial impairment rating to the lower extremity.    

In a December 2006 statement, the Veteran indicated that he was terminated from his job because of the injuries stemming from the September 2005 accident.  

In an October 2007 letter, Dr. M.P. reported on the Veteran's condition ("back, hip, knees, recurrent swelling in the lateral left thigh") relative to injuries he sustained in the September 2005 accident.  Dr. M.P. noted that he agreed with Dr. R. that he doubted that the Veteran would ever be able to return to gainful employment.  

In January 2008, the Veteran submitted a January 2008 letter from Dr. M.P. which the Veteran contended supported entitlement to service connection for degenerative joint disease of the left hip as secondary to his bursitis of the left hip.  To the contrary, Dr. M.P.'s letter shows the Veteran presented with complaints of "left groin pain" and that the Veteran was aware of some failed hardware in his pelvis which taking out would not necessarily help the Veteran significantly.  The physical examination revealed decreased left hip range of motion secondary to pain compared to the right.  Patrick test was positive on the left and negative on the right.  An x-ray of the pelvis and left hip revealed a broken plate and screws on the left side of the pubic symphysis.  The pubic symphsis was wider than normal.  There was swelling on the rims of the acetabulum bilaterally and there was relative joint space narrowing on the left hip compared to the right.  Dr. M.P. noted impressions of status post major pelvic trauma with broken hardware and degenerative joint disease of the left hip.  Dr. M.P. indicated that surgery did not have much chance in relieving the Veteran's symptoms and that from the looks of the left hip, eventually it will deteriorate to the point where the Veteran needs a joint replacement.  

In February 2008, attendance records on the Veteran for the period 2001 to 2005 were submitted which showed the Veteran took sick leave but the reason was not indicated.  In 2001, he had 16 days of sick leave, in 2002, 15 days, in 2003, 8 days, in 2004, 8 days, and in 2005, 15 days.  Some days were partial and some were a full day of sick leave.  

A July 2008 report by Dr. M.P. noted that the Patrick test was positive bilaterally for back and hip pain.  The Veteran had decreased hip range of motion more so on the left than the right with pain at the extremes of motion.  There was some tenderness of the left hip.  Dr. M.P. indicated that he did not think the Veteran would ever be able to return to gainful employment.  

VA treatment records dated in 2007, 2008 show the Veteran complained of low back pain with bilateral hip pain.  He received depomedrol injections.  

At the May 2008 VA examination, the Veteran complained of daily bilateral hip pain.  His symptoms increased with weather change, walking, and standing, and he had occasional pain at rest.  He complained of flare-ups two to three times a month with severity of 8/10, which lasted one to two weeks.  He did not know what triggered the flare-ups or what improved the symptoms; he could hardly walk during the flare-up.  He had a cane he used occasionally.  He did not have episodes of dislocation, subluxation, or inflammatory arthritis.  He was an unemployed truck driver.  He claimed he could no longer perform this job because of his hip condition.  He did not have problems with his daily activities.  Examination of the hips revealed the same range of motion.  He had 0 to 110 degrees flexion, 0 to 20 degrees extension, 0 to 25 degrees adduction, 0 to 20 degrees abduction, 0 to 20 degrees external rotation, and 0 to 5 degrees internal rotation.  There was point tenderness over the trochanteric bursa on both sides.  He complained of pain at the end point with all motion and this was not changed by repetitive motion.  X-rays revealed screws in the posterior part of the pelvis across the sacroiliac joint.  The plate and screw over the symphsis were broken on the left side.  The hips showed evidence of arthritis (perhaps traumatic arthritis) with spurring on margins of the acetabulum and some loss of joint space.  The examiner provided a diagnosis of mild osteoarthritis of the hips with trochanteric bursitis.  

The examiner (who also examined the Veteran in August 2006) indicated that he reviewed the claims file.  The examiner noted that the Veteran had mild impairment in regards to his hips.  The examiner maintained that trochanteric bursitis did not cause arthritis of the hips and that it was an entirely separate condition and was easily managed on a conservative basis.  The examiner therefore maintained that the degenerative joint disease in the left hip and right hip were not caused or a direct result of the bilateral trochanteric bursitis but much more likely secondary to the September 2005 injury.  The examiner found that the DeLuca provision could not be clearly delineated.  The examiner indicated that during a flare-up the Veteran could have further limitation in range of motion and amount of pain in functional capacity, but the examiner was unable to estimate additional loss without resorting to mere speculation.  

The Veteran testified at two personal hearings - first before a Decision Review Officer at the RO in January 2008, and then before the undersigned in August 2009.  At both hearings the Veteran indicated that the pain in both hips makes it difficult for him to sleep and prevents him from being able to sit for more than two hours or stand for more than one hour.  He also said he avoids going up and down hills and stairs.  He explained that he occasionally uses a cane and has difficulty maneuvering and twisting around, especially while in the kitchen with his wife.  

V.  Analysis

Prior to September 12, 2005

The Veteran primarily complains of flare-ups of pain in his hips.  Range of motion testing conducted at the January 2003 VA examination shows motion on flexion of the hips was not limited to 45 degrees or less, and extension of the hips was not limited to 5 degrees or less.  Also, the range of motion demonstrated shows the Veteran had more than 15 degrees external rotation (toe-out), more than 0 degrees of adduction (capable of crossing legs), and abduction beyond 10 degrees.  Thus, the Veteran does not meet the diagnostic criteria for compensable evaluations under Diagnostic Codes 5251, 5252, and 5253.  Pain on movement, however, is recognized.  See 38 C.F.R. §§ 4.40, 4.45 (2010).  At the January 2003 examination, no pain on manipulation of the left hip was demonstrated, but such pain was elicited on manipulation of the right hip.  The Veteran described that the present symptoms occurred approximately a day before the exam with pain radiating to the right hip.  The Veteran demonstrated more loss of motion in the right hip (than compared to the left hip) on extension and he walked with a limp favoring the right.  Thus, the loss of motion findings referable to the right hip is evidence of the degree of functional loss the Veteran has when he experiences a flare-up of pain as compared to the findings referable to the left hip where he was not currently experiencing a flare-up of pain.  The currently assigned 10 percent rating recognizes that the schedular criteria are not met but that painful motion of the hip joint should otherwise be compensated at the minimum rating.  The Board finds that the Veteran should similarly be compensated for reported flare-ups of left hip pain at 10 percent for the entire appeal period.   

The Veteran, however, contends that he has a level of impairment associated with his hips that entitles him to ratings in excess of 10 percent.  As described above, the physical examination of his hips shows he does not meet the diagnostic criteria set forth for compensable loss of motion even with pain.  Thus, a higher rating would have to be supported by competent and credible lay evidence.  While the Veteran is certainly competent to report on such symptoms of pain, his contention that his flare-ups are so severe, to the point that he is bedridden at times, is not credible.  The April 3, 2003 statements show the Veteran complained that his symptoms were so severe that he had to go to the emergency room and he was bedridden.  Oktibbeha County Hospital records do show the Veteran was seen in the emergency room for bilateral hip pain but records from Och Bone and Joint Center show the Veteran was suffering from far more significant impairment of his right knee and left hand/wrist at that time.  He was noted to be utilizing a walker.  In fact, the Veteran's impairment from the right knee and left hand/wrist were significant enough to keep the Veteran off from work according to Dr. M.P.'s statements.  The emergency room record on the Veteran's complaint of bilateral hip pain did not note anything of significance other than the complaint of pain.  The April 3, 2003 statements also show the Veteran claimed that he was missing on average 6 to 8 days a month from work on account of his bilateral hip pain.  The Och Bone and Joint Center records show the Veteran did miss work but due to several other orthopedic disabilities he was being treated for by Dr. M.P.  Curiously, these records, dating beginning in 2001, show no reported chronic complaints of bilateral hip pain to Dr. M.P. until after the September 12, 2005 work-related pelvic fracture.  Unfortunately, the Board cannot find it plausible that if the Veteran was experiencing such debilitating pain from his service connected bilateral hip pain that he would not seek further attention from Dr. M.P. who was treating him for a host of other orthopedic complaints.  For these reasons, the Board cannot find the Veteran's contention on the severity of his disability reliable and credible, and therefore, the Board places great weight on the objective evidence of record.  As explained, the medical evidence shows a level of impairment commensurate with a 10 percent disability rating and not greater.  

Additionally, the medical evidence shows that the Veteran is not diagnosed with either flail joint or ankylosis (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86)), and his service connected disability did not involve a fracture of the femur.   Thus, Diagnostic Codes 5250, 5254, and 5255 are not for consideration.  

Beginning September 12, 2005

The evidence of record shows the Veteran suffered a very serious work-related accident on September 12, 2005 to several areas of his body including the pelvis.  Thus, the Board must consider the extent to which any disability affecting the hips is due to the intercurrent injury.  

The Veteran continues to primarily complain of flare-ups of pain in his hips.  Range of motion testing conducted at the August 2006 and May 2008 VA examinations continue to show motion on flexion of the hips was not limited to 45 degrees or less, and extension of the hips was not limited to 5 degrees or less.  Also, the range of motion demonstrated shows the Veteran had more than 15 degrees external rotation (toe-out), more than 0 degrees of adduction (capable of crossing legs), and abduction beyond 10 degrees.  Thus, the Veteran continues to not meet the criteria for compensable evaluations under Diagnostic Codes 5251, 5252, and 5253.  At the August 2006 VA examination, the Veteran complained of pain with all motions but there was no objective evidence of pain.  He had the same range of motion ("full") in both hips and "repetitive motion did not change anything."  In August 2006, the VA examiner maintained that the Veteran had significant impairment of the hips, which the Board observes was at a time in close proximity to the September 2005 accident.  Indeed, the Veteran indicated to the VA examiner that he was still recovering, and the August 2006 letter by Dr. G.R. opined that the September 2005 injuries and their sequela were productive of permanent partial impairment of 28 percent.  At the May 2008 VA examination, the Veteran complained of pain but at the end point (meaning at the end of each movement, thereby indicating that most movements were pain free) with all motion, and he again had the same degree of motion in both hips which was not changed by repetitive motion.  The VA examiner indicated that the Veteran had mild impairment of the hips and that the additional disability of arthritis was due to the September 2005 injury.  Thus, the foregoing evidence does not support a finding that the Veteran has a level of disability on account of his service-connected bilateral hip disability more severe than disability associated with a 10 percent rating.

In so finding, the Board is cognizant of the VA examiner's finding that during a flare-up the Veteran could have further limitation in range of motion and amount of pain in functional capacity, but he was unable to estimate additional loss without resorting to mere speculation.  The Board notes that the VA examiner expressly considered whether additional functional loss on flare-ups was conceivable (and he answered in the affirmative), but he did not find it feasible to portray the loss in terms of the degree of additional range of motion loss due to pain.  The Board finds the VA examiner's explanation is sufficient and the basis also otherwise apparent in the Board's review of the evidence.  The VA examiner's ability to deduce in a clinical setting the amount, if any, of additional loss of motion during flare-ups in a real world setting is clearly limited and ultimately speculative.  Thus, the Board must consider carefully the benefit of doubt rule since the VA examiner did favorably conclude that additional functional loss was possible.     

The baseline severity of the Veteran's service-connected bilateral hip disability is reflected in the pre-September 12, 2005 period.  As explained by the Board, flare-ups of hip pain on account of the service-connected disability are productive of no more impairment than that associated with a 10 percent disability rating.  The evidence relating to the severity of impairment of the Veteran's hips for the period beginning September 12, 2005 does not change that finding.  To the extent it is argued that the Veteran suffers more bilateral hip impairment post September 12, 2005, the Board notes the principle that secondary service connection is not available for a nonservice-connected disability that impacts or aggravates a service-connected disability.  Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  Here, the medical evidence (especially records from the SSA and Dr. G.R. and Dr. M.P.'s letters) clearly shows the Veteran became unemployable on account of injuries sustained from the September 12, 2005 work-related accident.   The Veteran's statements to the SSA were remarkable for associating his severe disabilities to the 2005 accident.  The Veteran's long and difficult recovery from the accident is clearly documented in the record.  The Veteran has failed hardware in his pelvis and might require replacement of the left hip joint due to the accident.  There is simply no credible evidence that the baseline severity of the Veteran's service-connected bilateral hip disability has increased beyond flare-ups of pain commensurate with a 10 percent rating.  

For these reasons, the Board finds that the Veteran is entitled to an increased rating of 10 percent, but no higher, for the period prior to July 20, 2006 for the left hip disability, and he is not entitled to a rating in excess of 10 percent for the left hip disability beginning July 20, 2006, and not entitled to a rating in excess of 10 percent for the right hip disability.  

VI.  Consideration of an Extra-Schedular Evaluation

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

Here, the schedular evaluations reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected hip disabilities.  The Veteran's complaints of pain and limitation of function of the hips are not exceptional or unusual features associated with this disability, and the diagnostic criteria for evaluating the hip and thigh sufficiently contemplate such complaints.  Thus, as the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

VII.  TDIU

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  At the May 2008 VA examination, the Veteran reported that he was an unemployed truck driver and that he could no longer perform this job because of his service connected hip condition.  This statement is not credible.  The medical evidence and numerous contemporaneous statements by the Veteran indicate he became disabled to work due to injuries sustained in the September 12, 2005 accident.  As the Veteran has not submitted credible evidence of unemployability due solely to service-connected disability, a claim for TDIU has not been reasonably raised.


ORDER

A rating in excess of 10 percent for service-connected trochanteric bursitis of the right hip is denied. 

An increased rating of 10 percent for service-connected trochanteric bursitis of the left hip prior to July 20, 2006 is granted, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for service-connected trochanteric bursitis of the left hip beginning July 20, 2006 is denied. 


REMAND

The February 2003 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected trochanteric bursitis of the hips, since the claim was previously denied in a final March 1998 rating decision.  The Veteran responded by filing a timely NOD in April 2003, but was never issued an SOC on this issue.  Therefore, the Board must remand, rather than merely refer, this claim to correct this procedural defect.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC addressing the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, to include as secondary to the service-connected trochanteric bursitis of the hips, since this claim was previously denied in a final March 1998 rating decision.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect an appeal to the Board.  Then give him the required time to perfect an appeal of this claim.  Only if he perfects an appeal should the case be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


